Citation Nr: 1117436	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  05-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.

In November 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a January 2011 supplemental statement of the case (SSOC), the RO/AMC affirmed the determination previously entered.  The Board finds that the RO substantially complied with the November 2009 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for a dental disability for purposes of treatment has been raised by the record in an April 2010 statement received from the Veteran.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's pre-existing bilateral pes planus, as noted on examination for entry into service, increased in severity during service, and there is no clear and unmistakable evidence that the increase in severity was the result of natural progress.

2.  The Veteran has PTSD that was incurred in, or caused by, his active service.

CONCLUSIONS OF LAW

1.  Bilateral pes planus was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2010). 

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of its decision to grant entitlement to service connection for bilateral pes planus and PTSD, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be considered prejudicial to the Veteran.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  Pes Planus

The Veteran contends that he suffers from pes planus that was aggravated during his military service.  Specifically, he alleges that he has had pain in the plantar surface of both feet since 1973.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to ... manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Id.

A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is clear and unmistakable evidence that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an aggravation claim, the Board must determine, after having found the presence of a preexisting condition, whether there has been any measurable worsening of the disability during service and whether such worsening constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  See Barr v. Nicholson,   21 Vet. App. 303, 307 (2007).

The Veteran's May 1973 induction examination indicates that he had pes planus upon entry into active service.  As this disability was specifically noted on entrance examination, the Veteran is not entitled to the presumption of soundness.  Service treatment records (STRs) further reveal that the Veteran was treated for pain in his left foot in June 1973 and was diagnosed with a muscle strain.  The Veteran's April 1975 separation examination was negative for any indication of foot problems.  

The Veteran was afforded a VA bilateral foot examination in September 2010.  The VA examiner noted that the Veteran's longitudinal arch was low normal in both feet and that radiographic evidence showed that the Veteran was borderline pes planus bilaterally.  The primary diagnosis was minor abnormality in both feet.  The examiner provided the opinion that the Veteran's pes planus was not aggravated by service on the basis that he complained of foot pain during his first month of service.  The examiner considered that this was an indication that the Veteran was already having problems with pes planus.  Also, because there were no foot complaints listed on the Veteran's separation examination, the examiner concluded that the Veteran's foot condition was not worsening.  

In contrast to these mild findings, the examiner concluded that the Veteran's pes planus is severely disabling, in that it severely affected his ability to complete activities such as chores, shopping, recreation, and traveling.  The examiner further noted that the pes planus prevented the Veteran from participating in sporting activities or exercise, and that it had a mild effect on his driving.  The Board finds that the mild findings of the disability combined with the severe limitations noted by the examiner renders the opinion inconsistent.  

Given the Veteran's current diagnosis of pes planus and the severity of the disabling effects noted by the VA examiner, together with the Veteran's reported history of pain in the plantar surface of both feet ever since active service, it appears that the evidence does tend to reasonably support the claim that there was an increase in severity of the preexisting disability during service.  In that regard, the Board acknowledges that pes planus is the type of condition that lends itself to observation of a lay witness and medical causation evidence may not be necessary for the condition.  See Falzone v. Brown, 8 Vet. App. 398, 403 (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994)).  Further, in view of the nature of his duties during service as a tank repairman, together with the fact that there is no medical evidence to indicate the increase in severity was clearly and unmistakably the result of natural progress, it is concluded that service connection for aggravated bilateral pes planus is warranted.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for service connection for bilateral pes planus is granted.

II.  PTSD

The Veteran contends that he incurred PTSD as a result of numerous instances of physical assault that he endured from his drill instructors during his service in the United States Marine Corps.  

To establish entitlement to service connection for PTSD a Veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).  A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service. 

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  As the Veteran's claimed stressors involve incidents of personal assault, the amended regulations do not apply to the Veteran's PTSD claim.

Regarding the first element required to establish service connection for PTSD, a current PTSD diagnosis, the Veteran was afforded a VA PTSD examination in October 2010.  The results of multiple psychometric assessment scores, as determined during the examination, indicated that the Veteran had moderate to severe PTSD.  The examiner provided the assessment that the Veteran had chronic PTSD, resulting in total occupational and social impairment.  

With respect to the second required element to establish service-connection for PTSD, a link between current PTSD symptoms and an in-service stressor, the Veteran's STRs are devoid of evidence of treatment for a psychiatric disorder, and at the time of his separation examination in April 1975, the Veteran was not reported to have had a history of psychiatric conditions.  The record contains, however, extensive evidence that the Veteran has been evaluated and treated for psychiatric disabilities, including depression and schizophrenia, following his active service.  Social Security Administration (SSA) records contain numerous assessments regarding the Veteran's psychiatric and substance abuse problems.  The Veteran has received SSA benefits because of his psychiatric condition.  The Veteran additionally has extensive VA treatment records revealing VA psychiatric treatment for several years, including treatment for schizophrenia, and depressive and bipolar disorders beginning in 1999.  Moreover and most significantly, the October 2010 VA examiner assessed that the Veteran's claimed PTSD stressors significantly increased his anxiety and depression, resulting in chronic PTSD.  The medical evidence of record, therefore, supports a finding that the Veteran's PTSD symptoms are connected to his reported in-service incidents of physical assault.

Regarding the final element required to establish service connection for PTSD, credible supporting evidence that the claimed in-service stressor occurred, the Board notes that the Veteran's PTSD claim is based on instances of alleged personal assault by drill instructors that occurred during his active service and that the United States Court of Appeals for Veterans Claims (Court) held, in Patton v. West, 12 Vet. App. 272 (1999), that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14I, which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  In December 2005, M21-1, Part III was rescinded and replaced with a new manual, M21-1MR, which contains the same PTSD-related information as M21-1, Part III.  The corresponding new citation for M21-1, Part III, 5.14I is M21-1MR IV.ii.1.D.14 and 15.

The pertinent regulation provides that, in cases of personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See 38 C.F.R. § 3.304(f)(4) (2010).

Examples of behavior changes that may be found to constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(4); see also M21-1MR IV.ii.1.D.14 and 15.  As stated by the Court in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Board must provide "a written statement of [its] findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record." 

The Veteran has submitted multiple personals statements, including statements dated in March 2005, April 2010, and May 2010, in which he detailed the experiences of personal assault that he endured during his active service and the affects these incidents have had on his life.  He contends that during boot camp, he was hit in the head by a drill instructor for not being able to stand in one spot, in the sun, for long hours.  He contends that on another occasion he was kicked in the head by an instructor during night training because the instructor mistakenly thought he was smoking.  He also alleges that a rifle shooting instructor squeezed his fingers with a metal object so hard, causing intense pain.  He contended that on another occasion, when completing a swimming exercise, a drill instructor who thought the Veteran was smiling, grabbed him and held his head under water while hitting him in the stomach.  The Veteran contends that he cannot put his head under the showerhead or get into a bathtub or swimming pool since that time.  

In support of his claim, the Veteran submitted a statement from his father, H. D. T., and a statement from a former teacher, T. H.  In his statement, the Veteran's father stated that the Veteran has had many mental problems since he entered and left the Marines, resulting in problems maintaining employment, sleeping at night, and associated with others.  He also contended that the Veteran had many friends before joining the military and that he did not have any now.  In his statement, T. H. contended that he had known the Veteran all of his life and that he was an energetic, caring and happy person.  Since the Veteran was discharged from the military, T. M. stated that the Veteran's life had changed drastically.  He refused to do activities that he used to enjoy, such as fishing or even going near the water.  He was distrustful of people, even family and friends, and he was very paranoid and withdrawn-spending most of his time alone.  T. H. described how the Veteran told him about many of the incidents of personal assault that the Veteran suffered during active service, including the time he was kicked in the head.

The occurrence of the Veteran's personal assault claim is further strengthened by the October 2010 VA examiner's finding that the Veteran's military experiences, such as his reported near drowning, significantly increased his anxiety and depression resulting in chronic PTSD.  The VA examiners opinion is therefore considered by the Board to constitute evidence that the Veteran's alleged personal assault did, in fact, occur.  See 38 C.F.R. § 3.304(f)(4) (2010).  The examiner's opinion also takes into account evidence of various contemporaneous behavioral changes as were noted above.  

Based upon consideration of all the evidence pertaining to the alleged incidents of physical assault, the Board finds that when all reasonable doubt is resolved in the Veteran's favor, the alleged stressors involving his reported incidents of personal assault have been sufficiently corroborated by the record.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In summary, while the evidence that has been obtained is not necessarily of the specificity that would corroborate all details associated with these incidents, for the reasons stated, there nonetheless is sufficient corroboration of the Veteran's change in behavior and demeanor, consistent with what he has alleged.  Therefore, resolving all reasonable doubt in his favor, the Board accepts the Veteran's changes in behavior since service, together with the VA examiners findings, as sufficient evidence that a personal assault occurred in service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010) (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).

Accordingly, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for PTSD.  The aforementioned evidence establishes a diagnosis of PTSD, credible supporting evidence that a claimed in-service stressor actually occurred, and a link, established by the medical evidence, between his PTSD diagnosis and a verified in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).





ORDER

The claim for service connection for bilateral pes planus is granted.

The claim for service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


